Opinion issued July 2, 2013.




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                               NO. 01-13-00551-CV
                           ———————————
          IN RE HONORABLE CHRISTOPHER DUPUY, Relator



            Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      The Honorable Christopher Dupuy has filed a petition for writ of mandamus

challenging the trial court’s denial of his motion to dismiss the underlying civil

removal action.1 We deny the petition.

                                 PER CURIAM

Panel consists of Justices Jennings, Huddle, and Brown.

1
      The underlying case is State of Texas ex rel. Hughes v. Dupuy, cause number
      13-CV-0701, pending in the 10th District Court of Galveston County, Texas, the
      Honorable Robert J. Kern presiding.